El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Presentada para su inscripción en el Registro de la Pro-piedad de San Juan, sección Ia., la escritura número 102, so-bre redención de censos, otorgada por el Obispo de Puerto Rico a favor de Manuel y Mercedes Román y Soliveras el 17 'de septiembre de 1910 ante el Notario Público José Gr. Torres, el Registrador se negó a ello por medio de la siguiente nota que lia sido recurrida para ante esta Corte Suprema.
“No admitida la inscripción del precedente documento, por no hallarse inseritcs les censos que se redimen a favor de la Iglesia Cató-lica de Puerto Rico en cuya representación los cancela el otorgante. No se ha extendido anotación preventiva por aparecer que el defecto procede del registro y no del título. San Juan, Puerto Rico, 22 de noviembre de 1910. El Registrador, José S. Belaval.”
Los censos cancelados por la escritura fuerón uno por cien pesos de la capellanía que disfrutó el Presbítero Pimentel y otro por dos mil trescientos setenta y cinco pesos, once centa*322vos a favor del Convento de las Reverendas Madres Monjas Carmelitas de- esta Capital, y ámbos estaban constituidos so-bre la casa número 29 de la calle de Alien, antes Fortaleza, de San Juan, Puerto Rico.
El Obispo de Puerto Rico, Monseñor W. A. Jones, com-pareció en representación y como Jefe de la Iglesia Católica de esta Isla y declaró haber recibido la suma de dos mil dollars, valor actual de los expresados censos y réditos pendien-tes de pago en la fecha de la escritura, y otorgó, en su conse-cuencia, formal carta de pago y, en la representación con que compareció, se declaró reintegrado del valor de dichos censos y sus réditos, los redimió totalmente, dejó la finca acensuada libre de toda responsabilidad por los indicados conceptos y consintió en que se hiciera en el Registro la consiguiente ano-tación de cancelación o redención. Todo así consta del docu-mento público presentado para su inscripción en el registro.
Expuestos los anteriores hechos, se concluye fácilmente que este caso debe regirse en cuanto se refiere al censo de la capellanía que disfrutó el Presbítero Pimentel por los prin-cipios establecidos en la opinión de esta corte emitida por el Juez Presidente.Hernández en el de El Iltmo. Señor Obispo Católico de Puerto Rico, Señor William A. Jones, v. El Registrador de la Propiedad de San Juan, sección 1a., decidido el 14 de febrero actual.
Por lo que atañe al censo a favor del convento de las Mon-jas Carmelitas, no puede alegarse que éstas y sólo éstas pue-den enajenar y administrar sus bienes; pues a diferencia de otras comunidades religiosas existentes en la Isla, tienen como único jefe al Prelado Diocesano o sea al Obispo Católico de Puerto Rico, quien es el supremo administrador de sus bienes, como lo es, según la ley Canónica, de todos los bienes ecle-siásticos situados en su diócesis, salvo que, por derecho especial estén fuera de su jurisdicción, excepción que no encontra-mos en el presente caso, sin que por ello entendamos que el Obispo Católico pueda dar a dichos bienes inversión extraña a los fines de la comunidad religiosa a que pertenecen.
*323El recurso debe declararse con lugar y revocarse la nota recurrida, ordenándose la inscripción solicitada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.